Citation Nr: 1236315	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-21 653	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for benign positional vertigo.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Adrian D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1968.  He received the Purple Heart Medal, among other awards and commendations, for injuries sustained in combat.

In June 2009, the Board of Veterans' Appeals (Board/BVA) granted the Veteran's claim for service connection for benign positional vertigo.  And in an August 2009 decision effectuating this grant, the Department of Veterans Affairs (VA) Regional Office (RO) assigned an initial 10 percent rating for this disability retroactively effective from June 8, 2005, the date of receipt of this claim.  In response, the Veteran appealed for a higher initial rating, so this is the "downstream" claim that is now on appeal to the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  See also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when the Veteran appeals the rating initially assigned for a service-connected disability, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings if there have been occasions since the effective date of the award when the disability has been more severe than at others).

In January 2012, as support for this "downstream" claim for a higher initial rating for his benign positional vertigo, the Veteran testified at a hearing at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge (Central Office (CO) hearing).  A transcript of the proceeding is of record.  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304 (2011).


Also during the hearing, and in written statements and evidence submitted, the Veteran said he had to leave a prior job with the Department of the Navy early, so prematurely, on account of his service-connected disabilities, including his benign positional vertigo at issue.  He added that he consequently lost about $50,000 in annual salary, and he submitted a standard form (SF) for personnel action to substantiate this allegation.  His testimony and statements have raised the additional issue of his entitlement to a TDIU.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a request for a TDIU, whether, as here, expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities and is part of a claim for increased compensation.  In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD).  Citing its holding in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.  See also Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (wherein the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) similarly held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a)).

The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, the question of TDIU entitlement may be considered a component of an appealed increased rating claim only if the TDIU claim is based solely upon the disability or disabilities that are the subject of the increased rating claim.  VAOPGCPREC 6-96.

VA's Office of General Counsel has clarified that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

The underlying claim for a higher initial rating for the benign positional vertigo requires further development before being decided on appeal, however, so the Board is remanding this underlying claim and the derivative TDIU claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay that inevitably will result, it is necessary to ensure there is a complete record upon which to decide the Veteran's claims so he is afforded every possible consideration.

He has a longstanding history of vertigo dating back many years to his military service.  His service treatment records (STRs) reflect that he sustained multiple shrapnel wounds to his head, arms, right leg, and abdomen.  Post-service, on examination in February 1969, he reported experiencing headaches, dizziness and blurred vision.  The diagnosis was residuals of multiple shell fragment wounds (SFWs) to his head, arms and abdomen with retained foreign bodies in his skull.

More recent private magnetic resonance imaging (MRI) in November 2003 demonstrated a susceptibility artifact associated with left scalp shrapnel fragments.  In March 2005, a private physician diagnosed bilateral vestibulopathy.  In a November 2006 letter, a private neurologist commented that the Veteran suffered from vertigo due to acoustic head trauma.  In a June 2007 letter, a private doctor stated the Veteran had experienced vertigo intermittently for a long time since being injured in a mortar attack in Vietnam.  The doctor concluded the injuries sustained in that mortar attack were the cause of the Veteran's vertigo.

On VA examination in January 2008, it was noted the Veteran had some shrapnel in the left side of his head that had to be removed.  In an April 2008 addendum, the January 2008 VA examiner offered that he could not provide opinion with respect to the likely vertigo and the acoustic trauma injury the Veteran had sustained in 1968, while in service, without resorting to mere speculation.

A private physician contemporaneously diagnosed positional vertigo in August 2008.

And subsequently, in June 2009, the Board granted service connection for benign positional vertigo.  The RO effectuated this grant in August 2009 and assigned an initial 10 percent rating for this disability retroactively effective from June 8, 2005, the date of receipt of this claim.  The RO rated this disability analogously under Diagnostic Code (DC) 6299-6204, which pertains to peripheral vestibular disorders.  The Veteran believes he is entitled to a higher initial rating for this disability, at least a 30 percent rating, so his appeal now concerns this "downstream" issue.

He had another VA compensation examination for his vertigo in May 2011, to reassess its severity.  In evaluating him, the examining physician reviewed the pertinent medical history and observed the Veteran had had multiple ear, nose and throat (ENT) consultations, but that there was no documented evidence of vestibular pathology.  This examining physician concluded the Veteran had central vertigo with cerebellar gait, but not benign paroxysmal vertigo.  It was his opinion that the current vertigo was unrelated to and not a result of benign paroxysmal vertigo.  Consequently, he concluded that it was unrelated to the Veteran's military service, i.e., not a service-connected disability.  In light of this conclusion, the RO determined that a higher initial rating was not warranted for the Veteran's service-connected benign positional vertigo.


Since that examination, the Veteran has submitted additional private medical records during his January 2012 hearing before the Board, which show an increase in his vertigo-related symptoms, regardless of the specific diagnosis of this vertigo.  A January 2012 private neurology report from Dr. J.J.W. list a diagnosis of Meniere's syndrome secondary to trauma.  Moreover, another private physician, Dr. M.A.S., in an undated medical statement, noted this neurology report and concluded the diagnosed Meniere's syndrome was directly related to the Veteran's traumatic injury in Vietnam.

So during the hearing, the Veteran and his representative contended the Veteran should be granted a higher rating for his consequent disability, perhaps even a 100 percent rating under DC 6205 since pertaining to Meniere's disease.

Under DC 6205, a higher 30 percent rating is warranted for hearing impairment with vertigo less than once a month with or without tinnitus.  See 38 C.F.R. § 4.87, DC 6205.  An even higher 60 percent rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month with or without tinnitus.  And a 100 percent rating, the highest possible, requires hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly with or without tinnitus.

A note to DC 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The note also explains that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under DC 6205.

Peripheral vestibular disorders, as mentioned, are evaluated under DC 6204.  Under this code, a 10 percent rating is warranted for peripheral vestibular disorders with occasional dizziness.  Whereas a higher 30 percent rating will be assigned with dizziness and occasional staggering. 


A note to DC 6204 explains that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable rating can be assigned under this code and that hearing impairment with suppuration is to be separately rated and combined.

Given that service connection additionally has been granted for tinnitus (separately rated as 10-percent disabling), and for left ear hearing loss (0 percent), apart from the vertigo (which, at the moment, also has a 10 percent rating), and that these disorders can be rated alternatively under 38 C.F.R. § 4.87, DC 6205, the issue of entitlement to service connection for Meniere's syndrome/disease has been raised.  This issue is "inextricably intertwined" with the issue of entitlement to an increased rating for the benign positional vertigo.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision on the others).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (collectively indicating these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).

The Veteran's representative also argued during the January 2012 hearing before the Board that it seems permissible to also consider rating the Veteran's disability as a traumatic brain injury (TBI).  So this additional possibility must be contemplated, as well, and the representative further maintained that a specialist examination by a neurologist is paramount to assessing the true severity of the Veteran's disability in light of its inherently complex nature.



Accordingly, this case is REMANDED for the following additional development and consideration:

1.  Send the Veteran and his representative a Veterans Claims Assistance Act (VCAA) notice letter regarding the derivative TDIU claim.  The letter must apprise the Veteran of the type of information and evidence necessary to substantiate this claim, including of whose specific responsibility, his or VA's, it is for obtaining this supporting evidence.

2.  Schedule a VA vestibular examination, preferably by a neurologist, to reassess the severity of the Veteran's vertigo and determine whether he has underlying Meniere's syndrome or disease that is related to his military service and specifically to the injuries, including to his head, he sustained in combat in Vietnam.  If so, the examiner should opine on whether the Veteran's symptoms of hearing loss, tinnitus, and dizziness (variously described as loss of balance, staggering, disequilibrium, and disturbance of gait) are symptoms of the Meniere's syndrome.  If Meniere's syndrome is confirmed as related to military service, the examiner should also describe the frequency of the attacks of the vertigo and the frequency of any attacks of cerebellar gait.

If instead Meniere's syndrome is not diagnosed and/or found unrelated to military service, the examiner should indicate whether the Veteran has staggering, etc., due to his service-connected benign positional vertigo and describe the frequency of the Veteran's dizziness and the frequency of any staggering.

3.  Also obtain a medical opinion concerning whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment versus employment that only would be considered marginal in comparison, when also considering his level of education, prior work experience and training, etc., but not impairment attributable to disabilities that are not service connected or his advancing age.

In making this determination, the examiner must consider the effect that all of the service-connected disabilities in combination have on employability, so not just the benign positional vertigo (currently rated as 10-percent disabling or whatever peripheral vestibular disorder is service connected).  So it is essential the examiner also consider the Veteran's PTSD (rated as 30-percent disabling), Type II Diabetes Mellitus (20 percent), the scar on his left occipital region as a residual of a SFW wound (10 percent), tinnitus (10 percent), scars on his right arm, right wrist, left shoulder, and right foot (0 percent), and left ear hearing loss (0 percent).

The examiner(s) must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

*The Veteran is hereby advised that failure to report for these scheduled VA examinations, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.


4.  Then readjudicate his claim for an initial rating higher than 10 percent for his benign positional vertigo, including considering whether this disability is correctly characterized and whether it should be rated, instead, under another DC (assuming it would provide a higher rating or additional compensation).  Also adjudicate his derivative claim for a TDIU, including, if necessary, determining whether this claim should be referred for consideration on an extra-schedular basis under 38 C.F.R. § 4.16(b) if he does not have sufficient ratings under subpart (a) to qualify for a TDIU.

If these claims are not granted to his satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims. 

By this remand, the Board intimates no opinion as to the final outcome warranted.  The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


